SETTLEMENT AGREEMENT This Settlement Agreement (“Agreement”) is entered into among the United States of America, acting through the United States Department of Justice and on behalf of the Office of Inspector General (“OIG-HHS”) of the Department of Health and Human Services (“HHS”), the TRICARE Management Activity (“TMA”), through its general counsel, and the Office of Personnel Management (“OPM”) (collectively the "United States"), LHC Group, Inc. (hereafter referred to as “LHC”),andJudy Master(hereafter collectively referred to as "the Parties"), through their authorized representatives. RECITALS A.LHC is one of the largest national providers of home health and hospice services, and is thus a recipient of Medicare, TRICARE, Federal Employees Health Benefits Program (FEHBP) and other government reimbursements. B.On June 3, 2007, Judy Masterfiled herqui tam Complaintin the United States District Court for the Western District of Louisiana captioned United States ex rel. Master v. LHC Group, Inc., Civil Action No. 07-1117 (Under Seal), pursuant to the qui tam provisions of the False Claims Act, 31 U.S.C. § 3730(b) (“the Civil Action”).Relator alleged, among the allegations identified in the Civil Action, that LHC violated the False Claims Act by (1) billing for services without a valid plan of care, (2) resequencing and upcoding ICD-9-CM diagnosis codes, (3) billing for services not rendered or not supported by the required documentation, (4) billing for services without physician orders, or for more services than ordered by the physician, (5) billing for services that were not medically necessary, and (6) billing for services rendered to patients who were not homebound. C.The United States contends that LHCsubmitted or caused to be submitted claims for payment to the Medicare Program (Medicare), Title XVIII of the Social Security Act, 42U.S.C. §§ 1395-1395kkk-1, the TRICARE Program, 10 U.S.C. §§1071-1110a, and the FEHBP, 5 U.S.C. §§ 8901-8914. D.The United States contends that it has certain civil claims against LHC for submitting or causing to be submitted claims for payment to Medicare, TRICARE and FEHBP during the period January 1, 2006 through December 31, 2008 for home health services by the facilities on Attachment A that were not reimbursable because: (1) the services were not medically necessary, and/or (2) the patients were not homebound. This conduct is referred to below as the Covered Conduct. E.This Settlement Agreement is neither an admission of liability by LHC nor a concession by the United States that its claims are not well-founded.LHC denies the allegations in the Civil Action, including the Covered Conduct, as defined herein. F.Relator claims entitlement under 31 U.S.C. §3730(d) to a share of the proceeds of this Settlement Agreement and to Relator’s reasonable expenses, attorneys’ fees and costs. G.To avoid the delay, uncertainty, inconvenience, and expense of protracted litigation of the above claims, and in consideration of the mutual promises and obligations of this Settlement Agreement, the Parties agree and covenant as follows: TERMS AND CONDITIONS 1.LHC shall pay to the United Statessixty-five million dollars ($65 million)(Settlement Amount), plus interest on the Settlement Amount at a rate of 2.5% per annum from September 8, 2011 by electronic funds transfer pursuant to written instructions to be provided by 2 the Civil Division of the United States Department of Justice no later than seven days after the Effective Date of this Agreement. 2.Contingent upon the United States receiving the Settlement Amount from LHC and as soon as feasible after receipt, the United States agrees to pay 19% of the $65 million Settlement Amount , plus 19% of the interest paid on the Settlement Amount to Relator by electronic funds transfer to Keating, Muething & Klekamp PLL. 3.No more than seven days after the Effective Date of this Agreement, LHC agrees to pay Relator $1,000,227.00 in reasonable attorneys’ fees, costs and expenses.This payment shall be made by electronic funds transfer pursuant to written instructions from Keating, Muething & Klekamp PLL. 4.Subject to the exceptions in Paragraph 9 (concerning excluded claims) below, and conditioned upon LHC’s full payment of the Settlement Amount, the United States releases LHC, together with its current and former parent corporations, its direct and indirect subsidiaries, divisions, current or former owners, and officers, administrators, employees, agents, directors, and affiliates, as well as any successors and assigns, from any civil or administrative monetary claim the United States has for the Covered Conduct under the False Claims Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a(b)(7); the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812; or the common law theories of payment by mistake, unjust enrichment, and fraud. 5.Subject to the exceptions in Paragraph 9, 10, and 11 below, and conditioned upon LHC’s full payment of the Settlement Amount, Relator, for herself and for her heirs, successors, attorneys, agents, and assigns, releases LHC from any civil monetary claim the Relator has or 3 may have on behalf of the United States for the Covered Conduct under the False Claims Act, 31 U.S.C. §§3729-3733. 6.In consideration of the obligations of LHC in this Agreement and the Corporate Integrity Agreement (CIA), entered into between OIG-HHS and LHC,conditioned upon LHC’s full payment of the Settlement Amount, the OIG-HHS agrees to release and refrain from instituting, directing, or maintaining any administrative action seeking exclusion from Medicare, Medicaid, and other Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f)) against LHCunder 42 U.S.C. §1320a-7a (Civil Monetary Penalties Law) or 42 U.S.C. § 1320a-7(b)(7) (permissive exclusion for fraud, kickbacks, and other prohibited activities) for the Covered Conduct, except as reserved in Paragraph 9 (concerning excluded claims), below, and as reserved in this Paragraph.The OIG-HHS expressly reserves all rights to comply with any statutory obligations to exclude LHC from Medicare, Medicaid, and other Federal health care programs under 42 U.S.C. § 1320a-7(a) (mandatory exclusion) based upon the Covered Conduct.Nothing in this Paragraph precludes the OIG-HHS from taking action against entities or persons, or for conduct and practices, for which claims have been reserved in Paragraph 9, below. 7.In consideration of the obligations of LHC set forth in this Agreement, conditioned upon LHC’s full payment of the Settlement Amount, TMA agrees to release and refrain from instituting, directing, or maintaining any administrative action seeking exclusion from the TRICARE Program against LHC under 32 C.F.R. § 199.9 for the Covered Conduct, except as reserved in Paragraph 9 (concerning excluded claims), below, and as reserved in this Paragraph.TMA expressly reserves authority to exclude LHC from the TRICARE Program under 32 C.F.R. §§ 199.9 (f)(1)(i)(A), (f)(1)(i)(B), and (f)(1)(iii), based upon the Covered 4 Conduct.Nothing in this Paragraph precludes TMA or the TRICARE Program from taking action against entities or persons, or for conduct and practices, for which claims have been reserved in Paragraph 9, below. 8.In consideration of the obligations of LHC in this Agreement, and conditioned upon LHC’s full payment of the Settlement Amount, OPM agrees to release and refrain from instituting, directing, or maintaining any administrative action against LHC under 5 U.S.C. § 8902a or 5 C.F.R. Part 919 for the Covered Conduct, except as reserved in Paragraph 9 (concerning excluded claims), below and except if excluded by the OIG-HHS pursuant to 42 U.S.C. § 1320a-7(a).Nothing in this Paragraph precludes OPM from taking action against entities or persons, or for conduct and practices, for which claims have been reserved in Paragraph 9, below. 9.Notwithstanding the releases given in paragraphs 4 through 8, inclusive, of this Agreement, or any other term of this Agreement, the following claims of the United States are specifically reserved and are not released: a. Any liability arising under Title26, U.S. Code (Internal Revenue Code); b. Any criminal liability; c. Except as explicitly stated in this Agreement, any administrative liability, including mandatory exclusion from Federal health care programs; d. Any liability to the United States (or its agencies) for any conduct other than the Covered Conduct,, including for: (i)claims submitted before January 1, 2006 or after December 31, 2008; and (ii) claims submitted at any time for services by facilities not listed in AttachmentA. 5 e. Any liability based upon obligations created by this Agreement; f. Any liability for express or implied warranty claims or other claims for defective or deficient products or services, including quality of goods and services; g. Any liability for failure to deliver goods or services due; h. Any liability for personal injury orproperty damage or for other consequential damages arising from the Covered Conduct; 10.Relator and her heirs, successors, attorneys, agents, and assigns shall not object to this Agreement but agree and confirm that this Agreement is fair, adequate, and reasonable under all the circumstances, pursuant to 31 U.S.C. §3730(c)(2)(B).Conditioned upon Relator’s receipt of the payment described in Paragraph 2, Relator and her heirs, successors, attorneys, agents, and assigns fully and finally release, waive, and forever discharge the United States, its agencies, officers, agents, employees, and servants, from any claims arising from the filing of claims for the Covered Conduct in the Civil Action or under 31 U.S.C. § 3730, and from any claims to a share of the proceeds of this Agreement.Nothing in this Agreement shall limit Relator’s recovery related to the claims as to which the United States has declined to intervene and neither this Agreement, nor any intervention by the United States in the Civil Action in order to dismiss claims in the Civil Action, shall waive or otherwise affect the ability of the United States to contend that the provisions of the False Claims Act, including 31 U.S.C. §3730(d)(3) and §3730(e ), bar Relator from sharing in other proceeds of the Civil Action. 11.Conditioned upon LHC’s full payment of the Settlement Amount and the amount specified in Paragraph 3 above, Relator, for herself, and for her heirs, successors, attorneys, 6 agents, and assigns, releases LHC, and its direct and indirect subsidiaries, officers, administrators, agents, and employees, from any liability to Relator arising from the filing of the Civil Action for the Covered Conduct, but reserves the right to pursue matters in the Civil Action that are not included in the Covered Conduct. 12.LHC waives and shall not assert any defenses LHCmay have to any criminal prosecution or administrative action relating to the Covered Conduct that may be based in whole or in part on a contention that, under the Double Jeopardy Clause in the Fifth Amendment of the Constitution, or under the Excessive Fines Clause in the Eighth Amendment of the Constitution, this Agreement bars a remedy sought in such criminal prosecution or administrative action.Nothing in this paragraph or any other provision of this Agreement constitutes an agreement by the United States concerning the characterization of the Settlement Amount for purposes of the Internal Revenue laws, Title26 of the United States Code. 13.LHC fully and finally releases the United States, its agencies, officers, agents, employees, and servants, from any claims (including attorneys’ fees, costs, and expenses of every kind and however denominated) that LHC has asserted, could have asserted, or may assert in the future against the United States, its agencies, officers, agents, employees, and servants, related to the Covered Conduct and the United States’ investigation and prosecution thereof.\ 14.The Settlement Amount shall not be decreased as a result of the denial of claims for payment now being withheld from payment by any Medicare carrier or intermediary, TRICARE, or FEHBP carrier or payer, or any state payer, related to the Covered Conduct; and LHCagrees not to resubmit to any Medicare carrier or intermediary, TRICARE or FEHBP 7 carrier or payer or any state payer any previously denied claims related to the Covered Conduct, and agrees not to appeal any such denials of claims. 15.LHC agrees to the following: a.Unallowable Costs Defined: All costs (as defined in the Federal Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the Social Security Act, 42 U.S.C. §§ 1395-1395kkk-1 and 1396-1396w-5; and the regulations and official program directives promulgated thereunder) incurred by or on behalf of LHC, its present or former officers, directors, employees, shareholders, and agents in connection with: the matters covered by this Agreement; the United States’ audit(s) and civil investigation(s) of the matters covered by this Agreement; LHC’s investigation, defense, and corrective actions undertaken in response to the United States’ audit(s) and civil investigation(s) in connection with the matters covered by this Agreement (including attorneys’ fees); the negotiation and performance of this Agreement; the payment LHC makes to the United States pursuant to this Agreement and any payments that LHCmay make to Relator, including costs and attorneys’ fees; and the negotiation of, and obligations undertaken pursuant to the CIA, to: 8 (i) retain an independent review organization to perform annual reviews as described in Section III of the CIA; and (ii) prepare and submit reports to the OIG-HHS, are unallowable costs for government contracting purposes and under the Medicare Program, Medicaid Program, TRICARE Program, and FEHBP (hereinafter referred to as Unallowable Costs).However, nothing in this paragraph 15.a.(6) that may apply to the obligations undertaken pursuant to the CIA affects the status of costs that are not allowable based on any other authority applicable to LHC. b.Future Treatment of Unallowable Costs:Unallowable Costs shall be separately determined and accounted for by LHC, and LHCshall not charge such Unallowable Costs directly or indirectly to any contracts with the United States, or seek payment for such Unallowable Costs through any cost report, cost statement, information statement, or payment request submitted by LHC or any of itssubsidiaries or affiliates to the Medicare, TRICARE, or FEHBP Programs. c.Treatment of Unallowable Costs Previously Submitted for Payment: LHC further agrees that within 90 days of the Effective Date of this Agreement it shall identify to applicable Medicare and TRICARE fiscal intermediaries, carriers, and/or contractors, and FEHBP fiscal agents, any Unallowable Costs (as defined in this Paragraph) included in payments previously sought from the United States, or any State Medicaid program, including, but not limited to, payments sought in any cost reports, cost statements, information reports, or payment requests already submitted by LHCor any of its subsidiaries or affiliates, and shall request, and 9 agree, that such cost reports, cost statements, information reports, or payment requests, even if already settled, be adjusted to account for the effect of the inclusion of the unallowable costs. LHC agrees that the United States, at a minimum, shall be entitled to recoup from LHC any overpayment plus applicable interest and penalties as a result of the inclusion of such Unallowable Costs on previously-submitted cost reports, information reports, cost statements, or requests for payment. Any payments due after the adjustments have been made shall be paid to the United States pursuant to the direction of the Department of Justice and/or the affected agencies.The United States reserves its rights to disagree with any calculations submitted by LHC or any of its subsidiaries or affiliates on the effect of inclusion of Unallowable Costs (as defined in this Paragraph) on LHC or any of its subsidiaries or affiliates’ cost reports, cost statements, or information reports. d.Nothing in this Agreement shall constitute a waiver of the rights of the United States to audit, examine, or re-examine LHC’s books and records to determine that no Unallowable Costs have been claimed in accordance with the provisions of this Paragraph. 16.LHCagrees to cooperate fully and truthfully with the United States’ investigation of individuals and entities not released in this Agreement.Upon reasonable notice, LHC shall encourage, and agrees not to impair, the cooperation of its directors, officers, and employees, and shall use its best efforts to make available, and encourage, the cooperation of former directors, officers, and employees for interviews and testimony, consistent with the rights and privileges of such individuals.LHC further agrees to furnish to the United States, upon request, complete and unredacted copies of all non-privileged documents, reports, memoranda of interviews, and 10 records in its possession, custody, or control concerning any investigation of the Covered Conduct that it has undertaken, or that has been performed by another on its behalf, except that which has been created at the direction of legal counsel. LHC shall not and does not waive its attorney-client privilege or work-product doctrine protections. 17.This Agreement is intended to be for the benefit of the Parties only.The Parties do not release any claims against any other person or entity, except to the extent provided for in Paragraph 18 (waiver for beneficiaries paragraph), below. 18.LHC agrees that it waives and shall not seek payment for any of the health care billings covered by this Agreement from any health care beneficiaries or their parents, sponsors, legally responsible individuals, or third party payors based upon the claims defined as Covered Conduct. 19.Upon receipt of the payments described in Paragraphs 1 and 2, above, the United States and Relator shall promptly sign and file in the Civil Action a Joint Stipulation of Dismissal pursuant to Rule 41(a)(1) of the claims for the Covered Conduct with prejudice as to the United States and the Relator. 20.Each Party shall bear its own legal and other costs incurred in connection with this matter, including the preparation and performance of this Agreement. 21.Each party and signatory to this Agreement represents that it freely and voluntarily enters in to this Agreement without any degree of duress or compulsion. 22.This Agreement is governed by the laws of the United States.The exclusive jurisdiction and venue for any dispute relating to this Agreement is the United States District Court for the Western District of Louisiana.For purposes of construing this Agreement, this 11 Agreement shall be deemed to have been drafted by all Parties to this Agreement and shall not, therefore, be construed against any Party for that reason in any subsequent dispute. 23.This Agreement constitutes the complete agreement between the Parties.This Agreement may not be amended except by written consent of the Parties. 24.The undersigned counsel represent and warrant that they are fully authorized to execute this Agreement on behalf of the persons and entities indicated below. 25.This Agreement may be executed in counterparts, each of which constitutes an original and all of which constitute one and the same Agreement. 26.This Agreement is binding on LHC’s successors, transferees, heirs, and assigns. 27.This Agreement is binding on Relator’s successors, transferees, heirs, and assigns. 28.All parties consent to the United States’ disclosure of this Agreement, and information about this Agreement, to the public. 29.This Agreement is effective on the date of signature of the last signatory to the Agreement (Effective Date of this Agreement).Facsimiles of signatures shall constitute acceptable, binding signatures for purposes of this Agreement. THE UNITED STATES OF AMERICA DATED:BY: /s/ SUSAN C. LYNCH SUSAN C. LYNCH MEREDITH L. TOOLE Trial Attorneys Commercial Litigation Branch Civil Division United States Department of Justice 12 DATED:BY: /s/ KAREN J. KING KAREN J. KING Assistant United StatesAttorney Western District of Louisiana DATED:BY: /s/ GREGORY E. DEMSKE GREGORY E. DEMSKE Assistant Inspector General for Legal Affairs Office of Counsel to the Inspector General Office of Inspector General United States Department of Health and Human Services DATED:BY: /s/ LAUREL C. GILLESPIE LAUREL C. GILLESPIE Deputy General Counsel TRICARE Management Activity United States Department of Defense DATED: BY: /s/ SHIRLEY PATTERSON SHIRLEY PATTERSON Acting Deputy Associate Director Insurance Operations United States Office of Personnel Management DATED:BY: /s/ DAVID COPE DAVID COPE Assistant Inspector General for Legal Affairs United States Office of Personnel Management 13 LHC GROUP, INC. - DEFENDANT DATED: BY: /s/ PETER C. NOVEMBER PETER C. NOVEMBER General Counsel LHC Group, Inc. DATED: BY: /s/ WILLIAM H. JORDAN WILLIAM H. JORDAN Counsel for LHC Group, Inc. JUDY MASTER - RELATOR DATED: BY: /s/ JUDY MASTER JUDY MASTER DATED: BY: /s/ GREGORY M. UTTER GREGORY M. UTTER JOSEPH M. CALLOW DANIELLE M. D’ADDESSA JOEL HESCH Counsel for Judy Master LHC Subsidiary Location Medicare Provider Number State Able Home Health, Inc. d/b/a Able HomeCare of Birmingham 01-7041 AL Alabama Health Care Group, LLC (LHC Management Company for D. W. McMillan Home Health) 01-7143 AL Athens-Limestone HomeCare, LLC d/b/a Athens Limestone HomeCare 01-7095 AL Clay County Hospital HomeCare, LLC 01-7097 AL Fayette Medical Center HomeCare, LLC d/b/a Fayette Medical Center HomeCare 01-7088 AL Gulf HomeCare, Inc. d/b/a Infirmary HomeCare of Grove Hill 01-7130 AL HGA HomeCare, LLC d/b/a HGA HomeCare of Decatur 01-7027 AL HGA HomeCare, LLC d/b/a HGA HomeCare of Huntsville 01-7119 AL Infirmary Home Health Agency, Inc. d/b/a Infirmary HomeCare of Mobile 01-7035 AL Medical Centers HomeCare, LLC d/b/a Medical Centers HomeCare 01-7128 AL Mizell Memorial Hospital HomeCare, LLC d/b/a LHC HomeCare of South Alabama 01-714 AL Southeast Alabama HomeCare, LLC d/b/a Southeast Alabama HomeCare (Dothan) 01-7024 AL Southeast Alabama HomeCare, LLC d/b/a Southeast Alabama HomeCare (Enterprise) 01-7016 AL Thomas Home Health, LLC d/b/a Thomas Home Health 01-7148 AL Arkansas HomeCare of Forrest City, LLC d/b/a Northeast Arkansas HomeCare (Forrest City) 04-7128 AR Arkansas HomeCare of Forrest City, LLC d/b/a Northeast Arkansas HomeCare (West Memphis) 04-7128 AR Arkansas HomeCare of Fulton, LLC d/b/a North Arkansas HomeCare (Mountain Home) 04-7115 AR Arkansas HomeCare of Fulton, LLC d/b/a North Arkansas HomeCare (Salem) 04-7115 AR Arkansas HomeCare of Hot Springs, LLC d/b/a Central Arkansas HomeCare (Hot Springs) 04-7151 AR Arkansas HomeCare of Hot Springs, LLC d/b/a Central Arkansas HomeCare (Bryant) 04-7151 AR CMC Home Health and Hospice, LLC d/b/a CMC Home Health 04-7046 AR Dallas County Medical Center HomeCare, LLC (LHC Management Company for Dallas County Medical Center HomeCare) 04-7169 AR Eureka Springs Hospital HomeCare, LLC d/b/a Northwest Arkansas HomeCare (Holiday Island) 04-7134 AR Eureka Springs Hospital HomeCare, LLC d/b/a Northwest Arkansas HomeCare (Fayetteville) 04-7134 AR Eureka Springs Hospital HomeCare, LLC d/b/a Northwest Arkansas HomeCare (Springdale) 04-7134 AR Jefferson Regional HomeCare, LLC d/b/a Jefferson HomeCare 04-7093 AR Mena Medical Center Home Health, LLC d/b/a West Arkansas HomeCare (also d/b/a Mena Regional Home Health) 04-7133 AR Southwest Arkansas HomeCare, LLC d/b/a Southwest Arkansas HomeCare (Nashville) 04-7138 AR Southwest Arkansas HomeCare, LLC d/b/a Southwest Arkansas HomeCare (Texarkana) 04-7138 AR Lifeline Home Health Care ofLakeland, LLC d/b/a Lifeline Home Health Care of Lakeland 10-7176 FL Lifeline Home Health Care of Lady Lake, LLC d/b/a Munroe Regional HomeCare at Lady Lake 10-7471 FL Lifeline Home Health Care of Marathon, LLC d/b/a Lifeline Home Health Care of Marathon 10-7607 FL LHC Subsidiary Location Medicare Provider Number State Lifeline Home Health Care of Port Charlotte, LLC d/b/a Lifeline Home Health Care of Port Charlotte 10-7252 FL Lifeline Home Health Care of Port Charlotte, LLC d/b/a Lifeline Home Health Care of Sarasota 10-7252 FL Munroe Regional HomeCare, LLC d/b/a Munroe Regional HomeCare 10-7009 FL Floyd HomeCare, LLC d/b/a Floyd HomeCare 11-7010 GA Floyd HomeCare, LLC d/b/a Floyd HomeCare of Cartersville 11-7010 GA Floyd HomeCare, LLC d/b/a Floyd HomeCare of Cedartown 11-7010 GA Floyd HomeCare, LLC d/b/a Floyd HomeCare of Summerville 11-7010 GA Georgia HomeCare of Harris, LLC d/b/a Regional HomeCare 11-7318 GA Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of Warren 18-7080 KY Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of Edmonson 18-7080 KY Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of Hart 18-7080 KY Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of Butler 18-7080 KY Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of Simpson 18-7080 KY Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of Owensboro 18-7080 KY Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of Scottsville 18-7080 KY Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of Hardin 18-7080 KY Lifeline Home Health Care of Fulton, LLC d/b/a Lifeline Health Care of Fulton 18-7181 KY Lifeline Home Health Care of Hopkinsville, LLC d/b/a Lifeline Health Care of Lincare (LHC Management Company for Lifeline Health Care of Lincare) 18-7300 KY Lifeline Home Health Care of Hopkinsville, LLC d/b/a Lifeline Health Care of Lyon (LHC Management Company for Lifeline Health Care of Lyon) 18-7300 KY Lifeline Home Health Care of Lexington, LLC d/b/a Lifeline Health Care of Fayette 18-7018 KY Lifeline Home Health Care of Lexington, LLC d/b/a Lifeline Health Care of Jessamine 18-7018 KY Lifeline Home Health Care of Russellville, LLC d/b/a Lifeline Health Care of Logan 18-7128 KY Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Pulaski 18-7099 KY Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Wayne 18-7099 KY Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Russell 18-7099 KY Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Lincoln 18-7099 KY Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Taylor 18-7099 KY Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Clinton 18-7099 KY Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Cumberland 18-7099 KY LHC Subsidiary Location Medicare Provider Number State Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of McCreary 18-7099 KY Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Green 18-7099 KY Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Casey 18-7099 KY Acadian Home Health Care Services, LLC d/b/a Jeff Davis Home Health 19-7039 LA Acadian Home Health Care Services, LLC d/b/a Southern Home Health (Lake Charles) 19-7766 LA Acadian Home Health Care Services, LLC d/b/a Southern Home Health (DeQuincy) 19-7766 LA Acadian Home Health Care Services, LLC d/b/a Southern Home Health of Sulphur 19-7766 LA Acadian Home Health Care Services, LLC d/b/a Southern Home Health of Moss Bluff 19-7766 LA Acadian Home Health Care Services, LLC d/b/a Welsh HomeCare 19-7039 LA Acadian HomeCare, LLC 19-7060 LA Acadian HomeCare, LLC d/b/a Acadia St. Landry Home Health Agency 19-7060 LA Acadian HomeCare, LLC d/b/a Acadian HomeCare – Abbeville 19-7060 LA Acadian HomeCare, LLC d/b/a Acadian HomeCare – Acadia Parish 19-7060 LA Acadian HomeCare, LLC d/b/a Acadian HomeCare – New Iberia 19-7060 LA Acadian HomeCare, LLC d/b/a Eunice Community Home Health 19-7060 LA Acadian HomeCare, LLC d/b/a Franklin HomeCare 19-7060 LA Acadian HomeCare, LLC d/b/a Kaplan HomeCare 19-7060 LA Acadian HomeCare, LLC d/b/a St. Landry HomeCare 19-7060 LA Acadian HomeCare, LLC d/b/a Ville Platte HomeCare 19-7060 LA Baton Rouge HomeCare, LLC 19-7102 LA Baton Rouge HomeCare, LLC d/b/a Stanocola Home Health 19-7192 LA Beauregard Memorial Hospital HomeCare, LLC d/b/a Beauregard Memorial Hospital Home Health Agency 19-7183 LA Home Nursing Care, LLC d/b/a Louisiana HomeCare of Houma 19-7112 LA Home Nursing Care, LLC d/b/a Louisiana HomeCare of Morgan City 19-7112 LA Hood Home Health Service, LLC 19-7163 LA LHCG V, LLC d/b/a Glenwood Home Health Agency 19-7084 LA LHCG VI, LLC d/b/a Franklin HomeCare 19-7606 LA LHCG VI, LLC d/b/a Nursing Care 19-7606 LA LHCG VIII, LLC d/b/a Bunkie HomeCare 19-7114 LA LHCG VIII, LLC d/b/a Marksville HomeCare 19-7114 LA LHCG XIII, LLC d/b/a Louisiana HomeCare of Lafayette 19-7057 LA Louisiana HomeCare of Delhi, LLC d/b/a Delhi HomeCare 19-7089 LA Louisiana HomeCare of Greater New Orleans, LLC (sold in 2006) 19-7747 LA Louisiana HomeCare of Hammond, LLC 19-7156 LA Louisiana HomeCare of Minden, LLC d/b/a Louisiana HomeCare of Minden 19-7776 LA Louisiana HomeCare of Minden, LLC d/b/a Louisiana HomeCare of Ruston 19-7776 LA Louisiana HomeCare of Minden, LLC d/b/a Louisiana HomeCare of Springhill 19-7776 LA Louisiana HomeCare of Miss-Lou, LLC 19-7063 LA Louisiana HomeCare of Miss-Lou, LLC d/b/a Louisiana HomeCare of Jonesville 19-7063 LA Louisiana HomeCare of Miss-Lou, LLC d/b/a Louisiana HomeCare of Vidalia 19-7063 LA Louisiana HomeCare of Monroe, LLC d/b/a Louisiana HomeCare of Monroe (f/k/a St. Francis HomeCare, LLC) 19-7091 LA LHC Subsidiary Location Medicare Provider Number State Louisiana HomeCare of North Louisiana, LLC d/b/a Louisiana HomeCare of Alexandria 19-7159 LA Louisiana HomeCare of North Louisiana, LLC d/b/a Louisiana HomeCare of Mamou 19-7159 LA Louisiana HomeCare of Northwest Louisiana, LLC d/b/a Louisiana HomeCare 19-7052 LA Louisiana HomeCare of Northwest Louisiana, LLC d/b/a Louisiana HomeCare - Shreveport 19-7052 LA Louisiana HomeCare of Northwest Louisiana, LLC d/b/a Louisiana HomeCare - Zwolle 19-7052 LA Louisiana HomeCare of Slidell, LLC 19-7104 LA Richardson Medical Center HomeCare, LLC 19-7266 LA River West HomeCare, LLC d/b/a Louisiana HomeCare of Plaquemine 19-7181 LA St. James HomeCare, LLC 19-7077 LA Tri-Parish Community HomeCare, LLC 19-7462 LA HomeCall, Inc. d/b/a HomeCall (Annapolis) 21-7066B MD HomeCall, Inc. d/b/a HomeCall (Baltimore) 21-7123A MD HomeCall, Inc. d/b/a HomeCall (Easton) 21-7066B MD HomeCall, Inc. d/b/a HomeCall (Frederick) 21-7040 MD HomeCall, Inc. d/b/a HomeCall (Hagerstown) 21-7040 MD HomeCall, Inc. d/b/a HomeCall (Largo) 21-7066B MD HomeCall, Inc. d/b/a HomeCall (Rockville) 21-7040 MD HomeCall, Inc. d/b/a HomeCall (Waldorf) 21-7066B MD HomeCall, Inc. d/b/a HomeCall (Westminster) 21-7115 MD Southwest Missouri HomeCare, LLC d/b/a Access Home Health Agency (Springfield) 26-7502 MO Southwest Missouri HomeCare, LLC d/b/a Access Home Health Agency (Branson) 26-7502 MO Southwest Missouri HomeCare, LLC d/b/a Access Home Health Agency (Joplin) 26-7502 MO Southwest Missouri HomeCare, LLC d/b/a Access Home Health Agency (Lebanon) 26-7502 MO Able Home Health, Inc. d/b/a Mississippi HomeCare of Bruce 25-7122 MS Able Home Health, Inc. d/b/a Mississippi HomeCare of Carthage 25-7122 MS Able Home Health, Inc. d/b/a Mississippi HomeCare of Columbus 25-7122 MS Able Home Health, Inc. d/b/a Mississippi HomeCare of Eupora 25-7122 MS Able Home Health, Inc. d/b/a Mississippi HomeCare of Grenada 25-7122 MS Able Home Health, Inc. d/b/a Mississippi HomeCare of Kosciusko 25-7122 MS Able Home Health, Inc. d/b/a Mississippi HomeCare of Starkville 25-7122 MS Leaf River Home Health Care, LLC d/b/a Mississippi HomeCare - Hattiesburg 25-7120 MS Leaf River Home Health Care, LLC d/b/a Mississippi HomeCare - Laurel 25-7120 MS Leaf River Home Health Care, LLC d/b/a Mississippi HomeCare - Lucedale 25-7120 MS Leaf River Home Health Care, LLC d/b/a Mississippi HomeCare of Richton 25-7120 MS Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Jackson 25-7082 MS Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Brandon 25-7082 MS Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Yazoo City 25-7082 MS Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Hazlehurst 25-7082 MS LHC Subsidiary Location Medicare Provider Number State Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Madison 25-7082 MS Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Clinton 25-7082 MS Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Magee 25-7082 MS Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Forest 25-7082 MS Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Brandon 25-7082 MS Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Yazoo City 25-7082 MS Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Hazlehurst 25-7082 MS Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Madison 25-7082 MS Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Clinton 25-7082 MS Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Magee 25-7082 MS Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Jackson 25-7082 MS Mississippi HomeCare, LLC d/b/a Mississippi HomeCare - Fayette 25-7107 MS Mississippi HomeCare, LLC d/b/a Mississippi HomeCare – Port Gibson 25-7107 MS Mississippi HomeCare, LLC d/b/a Mississippi HomeCare – Rolling Fork 25-7107 MS Mississippi HomeCare, LLC d/b/a Mississippi HomeCare - Vicksburg 25-7107 MS Picayune HomeCare, LLC d/b/a Mississippi HomeCare – Wiggins 25-7141 MS Picayune HomeCare, LLC d/b/a Mississippi HomeCare of Bay St. Louis 25-7141 MS Picayune HomeCare, LLC d/b/a Mississippi HomeCare of Columbia 25-7141 MS Picayune HomeCare, LLC d/b/a Mississippi HomeCare of Gulfport 25-7141 MS Picayune HomeCare, LLC d/b/a Mississippi HomeCare of Picayune 25-7141 MS Cape Fear Valley HomeCare and Hospice, LLC d/b/a Cape Fear Valley HomeCare and Hospice 34-7127 NC Whispering Pines Health Services, Inc. d/b/a Whispering Pines Health Services 37-7680 OK LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Clarksville) 44-7513 TN LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Columbia) 44-7513 TN LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Dickson) 44-7513 TN LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Lenoir City) 44-7513 TN LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Murfreesboro) 44-7513 TN LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Nashville) 44-7513 TN LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Ooltewah) 44-7551 TN LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Tullahoma) 44-7513 TN LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (White House) 44-7513 TN Lifeline Home Health Care of Springfield, LLC d/b/a Lifeline Home Health Care 44-7466 TN Lifeline Home Health Care of Union City, LLC d/b/a Extendicare Home Health of Western Tennessee 44-7434 TN Lifeline Home Health Care of Union City, LLC d/b/a Extendicare Home Health of Western Tennessee (Martin) 44-7434 TN Lifeline of West Tennessee, LLC d/b/a Extendicare Home Health of West Tennessee (Jackson) 44-7284 TN Lifeline of West Tennessee, LLC d/b/a Extendicare Home Health of West Tennessee (Dyersburg) 44-7284 TN Lifeline of West Tennessee, LLC d/b/a Extendicare Home Health of West Tennessee (Henderson) 44-7284 TN Lifeline of West Tennessee, LLC d/b/a Extendicare Home Health of West Tennessee (Paris) 44-7284 TN LHC Subsidiary Location Medicare Provider Number State Medical Center Home Health, LLC (Jackson) 44-7101 TN Medical Center Home Health, LLC d/b/a Medical Center Home Health (Trenton) 44-7101 TN Medical Center Home Health, LLC d/b/a Medical Center Home Health (Bolivar) 44-7101 TN Morristown-Hamblen HomeCare & Hospice, LLC d/b/a Morristown-Hamblen HomeCare (also d/b/a University of TN Medical Center Home Health Services) (Morristown) 44-7500 TN Morristown-Hamblen HomeCare & Hospice, LLC d/b/a Morristown-Hamblen HomeCare (also d/b/a University of TN Medical Center Home Health Services) (Newport) 44-7500 TN University of TN Medical Center Home Care Services, LLC d/b/a University of TN Medical Center Home Care Services – Home Health (Knoxville) 44-7230 TN University of TN Medical Center Home Care Services, LLC d/b/a University of TN Medical Center Home Care Services – Home Health (Loudon) 44-7230 TN University of TN Medical Center Home Care Services, LLC d/b/a University of TN Medical Center Home Care Services – Home Health (Maryville) 44-7230 TN University of TN Medical Center Home Care Services, LLC d/b/a University of TN Medical Center Home Care Services – Home Health (Sevierville) 44-7230 TN University of TN Medical Center Home Care Services, LLC d/b/a University of TN Medical Center Home Care Services – Home Health (LaFollette) 44-7230 TN GSHS Home Health, L.P. d/b/a Good Shepherd HomeCare 45-7691 TX GSHS Home Health, L.P. d/b/a Good Shepherd HomeCare - Linden 45-7691 TX Home Care Connections, Inc. d/b/a Home Care Connections (San Antonio) 67-9303 TX Home Care Connections, Inc. d/b/a Home Care Connections (Uvalde) 67-9303 TX Marshall HomeCare, L.P. d/b/a Good Shepherd HomeCare – Marshall 45-8244 TX Red River HomeCare, LLC d/b/a Red River HomeCare (Bonham) 45-3151 TX Red River HomeCare, LLC d/b/a Red River HomeCare (Reno) 45-3151 TX Rivercrest Home Health Care, Inc. d/b/a Home Care Connections (Amarillo) 67-9259 TX Rivercrest Home Health Care, Inc. d/b/a Home Care Connections (Odessa) 67-9259 TX Texas Health Care Group of Longview, LLC d/b/a Tyler HomeCare 67-9365 TX Texas Health Care Group of Texarkana, LLC d/b/a Texarkana HomeCare 67-9372 TX Texas Health Care Group of The Golden Triangle, LLC d/b/a Southern Home Health 67-9237 TX Virginia HomeCare, LLC d/b/a Advanced Health Services (Christiansburg) 49-7546 VA Virginia HomeCare, LLC d/b/a Advanced Health Services (Pulaski) 49-7546 VA Boone Memorial HomeCare, LLC d/b/a Boone Memorial HomeCare 51-7097 WV Grant Memorial HomeCare and Hospice, LLC d/b/a Grant Memorial HomeCare 51-7071 WV Home Care Plus, Inc. 51-7051 WV Housecalls Home Health and Hospice, LLC d/b/a Housecalls Home Health (Parkersburg) 51-7114 WV Housecalls Home Health and Hospice, LLC d/b/a Housecalls Home Health (Harrisville) 51-7114 WV Jackson County Home Health, LLC d/b/a Jackson Home Health 51-7805 WV Mountaineer HomeCare, LLC d/b/a Mountaineer HomeCare 51-7092 WV Princeton Community HomeCare, LLC d/b/a PCH HomeHealth 51-7081A WV Princeton Community HomeCare, LLC d/b/a PCH HomeHealth - Beckley 51-7081A WV Roane HomeCare, LLC d/b/a Roane HomeCare 51-7133 WV St. Mary’s Medical Center Home Health Services, LLC d/b/a St. Mary’s Home Health Service 51-7055 WV LHC Subsidiary Location Medicare Provider Number State West Virginia HomeCare, LLC d/b/a Care Partners Home Health 51-7100A WV Wetzel County HomeCare, LLC d/b/a Wetzel County HomeCare 51-7086 WV
